NUMBER 13-20-00346-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

JASON DIAZ,                                                                            Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                      Appellee.


                      On appeal from the 232nd District Court
                            of Harris County, Texas.


                             MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
              Memorandum Opinion by Justice Hinojosa

       This cause is before the Court on appellant’s motion for voluntary dismissal of his

appeal. 1 Appellant, Jason Diaz, signed the motion. We conclude that the motion meets




       1This  case is before the Court on transfer from the Fourteenth Court of Appeals in Houston
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE
ANN. § 73.001.
the requirement of Texas Rule of Appellate Procedure 42.2(a) that appellant and attorney

must both sign a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without

passing on the merits of the case, we GRANT the motion to dismiss and DISMISS the

appeal. Having dismissed the appeal at appellant's request, no motion for rehearing will

be entertained, and our mandate will issue forthwith.


                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
14th day of January, 2021.




                                            2